DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/18/2022 have been fully considered but they are not persuasive. Applicant’s first argument is as follows:
“As an initial matter, Applicant disagrees that independent claims 1, 14, and 20, as originally drafted, are rendered obvious by Kato, in view of Arai and Sharma, as both Arai and Sharma do not contemplate any wireless power transfer application, much less any type of magnetic, inductive, or resonant transfer of either power or data. In fact, the term "wireless" is not present in the disclosure of either Arai or Sharma.”
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Furthermore, Applicant’s arguments with respect to claim(s) 1, 14 and 20 have been considered but are moot because the new ground of rejection relies on a different combination of references than that applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, in view of the 7/18/2022 Amendments to the claims and the request of evidence for official notice.
Applicant’s second argument is as follows:
“…the Examiner takes "official notice that OOK and ASK are notoriously old and well-known types of wireless data signals." Id. at p. 25. However, Applicant respectfully disagrees with the Examiner's rationale that "it would have been obvious to one of ordinary skill in the art to implement Kato's wireless data signals as OOK or ASK signals since it relates to a specific-for-broad substitution...." Id. 
… Applicant believes that the Examiner should provide documentary evidence in the next office action if the rejection based on "official notice" is to be maintained…
Moreover, no OOK "in-band data signals" or ASK "in-band signals" are taught by any of the cited references. In fact, Kato teaches away from communications "in-band" of wireless power signals. 
In particular, Kato explicitly discloses the use of out of band communications or communications systems that are independent of the wireless power transfer signal(s). As illustrated in Fig. 1 of Kato (reproduced below), Kato's system explicitly utilizes the "POWER TRANMISSION DEVICE COMMUNICATION UNIT 18" on the transmitter side and the "POWER RECEPTION DEVICE COMMUNICATION UNIT 28" on the receiver side for communications, independent of the power transmission from the power transmission coil 13 to the power reception coil 21. 
In fact, Kato is explicit in describing the communications between transmitter and receiver, via the aforementioned device(s) 18, 28, as communications "using an electrical signal such as an electric wave, or an optical signal." Further, as shown in Fig. 1 above, communications between the units 18, 28 do not involve the coils 13, 21. Rather, units 18, 28 form their own electrical connection, for the purposes of out of band, rather than in-band, communications.”
Kato does not explicitly exclude the use of in-band communications.  Kato merely teaches a generic “power transmission device communication unit” 18 and a generic “power reception device communication unit” 28 (Figure 1) which “has an interface which communicates with a power reception device communication unit 28 using an electric signal such as an electric wave, or an optical signal” ([0033]).  The broadest reasonable interpretation of this teaching allows for any known method of communication between devices via a transmission and reception interface.
Regarding official notice, Loftin et al (US 6,591,139) teaches a single transmission antenna (13a) for wireless power transmission and in-band communication using on-off keying (Figure 2B).  
Loftin teaches in col. 2, lines 17-45 that:
“The carrier signal provides operating power for the implantable device, either directly by continuously supplying operating power, or indirectly by supplying power on an as-needed basis to recharge a rechargeable battery housed within the implantable medical device. The carrier signal, when not modulated with data (which is typically most of the time, e.g., 96% or more), is inductively coupled to the implant coil through a high Q resonant circuit, e.g., a resonant circuit having a Q greater than about 10. The high Q resonant circuit includes the primary coil and the implant coil. Such high Q resonant circuit promotes the efficient transfer of power into the implantable medical device. A switch selectively connects a resistor in circuit relationship with the external coil to de-tune the tuned resonant circuit when the carrier signal is modulated with data (which is typically a very small percent of the time). Such de-tuning advantageously lowers of the Q of the resonant circuit to about four or less, and allows the data modulation to have sharper rise and fall times at lower power transmission levels. The sharper rise and fall times, in turn, allow more reliable data communication to occur with the implantable medical device.”
Both Kato and Loftin relate to improving power efficiency in transmitter circuits (Abstract of both) by different means.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/161245 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application would anticipate the claims of the present application in their current form.  Although only claim 1 is shown below, similar reasons apply for the remaining claims.
Present Application
17/161245
1. A method for operating a wireless power transmission system, the method including: 
providing, by a transmission controller of the wireless power transmission system, a driving signal for driving a transmission antenna of the wireless power transmission system, the driving signal based, at least, on an operating frequency for the wireless power transmission system; 
receiving, by at least one transistor of an amplifier of the wireless power transmission system, the driving signal at a gate of the at least one transistor; 
inverting, by the at least one transistor, a direct current (DC) input power signal to generate AC wireless signals at the operating frequency; 
receiving, at a damping transistor of a damping circuit, a damping signal for switching the damping transistor to one of an active mode or an inactive mode to control signal damping during transmission or receipt of wireless data signals, wherein the wireless data signals are one of on-off-keyed (OOK) in-band data signals or amplitude-shift-keyed (ASK) in- band data signals; and 
selectively damping, by the damping circuit, the AC wireless signals, during transmission of the wireless data signals if the damping signal sets the damping circuit to the active mode.
1. A method for operating a wireless power transmission system, the method including: 
providing, by a transmission controller of the wireless power transmission system, a driving signal for driving a transmission antenna of the wireless power transmission system, the driving signal based, at least, on an operating frequency for the wireless power transmission system; 
receiving, by at least one transistor of an amplifier of the wireless power transmission system, the driving signal at a gate of the at least one transistor; 
inverting, by the at least one transistor, a direct current (DC) input power signal to generate an AC wireless signal at the operating frequency; 
determining an operating mode for signal damping during transmission or receipt of wireless data signals by selecting one of a switching mode and an activation mode for the operating mode; 
determining damping signals based on the operating mode; 
receiving, at a damping transistor of a damping circuit, the damping signals for switching the damping transistor to control signal damping during transmission or receipt of wireless data signals; and 
selectively damping, by the damping circuit, the AC wireless signals, during transmission of the wireless data signals based on the damping signals.
3. The method of claim 1, wherein the wireless data signals are one of on-off-keyed (OOK) in-band data signals or amplitude-shift-keyed (ASK) in-band data signals.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 and 3-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/161232 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application would anticipate the claims of the present application in their current form.  Although only claim 1 is shown below, similar reasons apply for the remaining claims.
Present Application
17/161232
1. A method for operating a wireless power transmission system, the method including: 
providing, by a transmission controller of the wireless power transmission system, a driving signal for driving a transmission antenna of the wireless power transmission system, the driving signal based, at least, on an operating frequency for the wireless power transmission system; 
receiving, by at least one transistor of an amplifier of the wireless power transmission system, the driving signal at a gate of the at least one transistor; 
inverting, by the at least one transistor, a direct current (DC) input power signal to generate AC wireless signals at the operating frequency; 
receiving, at a damping transistor of a damping circuit, a damping signal for switching the damping transistor to one of an active mode or an inactive mode to control signal damping during transmission or receipt of wireless data signals, wherein the wireless data signals are one of on-off-keyed (OOK) in-band data signals or amplitude-shift-keyed (ASK) in- band data signals; and 
selectively damping, by the damping circuit, the AC wireless signals, during transmission of the wireless data signals if the damping signal sets the damping circuit to the active mode.
1. A wireless power transmission system comprising: 
a transmitter antenna configured to couple with at least one other antenna and transmit alternating current (AC) wireless signals to the at least one antenna, the AC wireless signals including wireless power signals and amplitude shift keying (ASK) wireless data signals; 
a transmitter controller that is configured to 
(i) provide a driving signal for driving the transmitter antenna based on an operating frequency for the wireless power transfer system and 
(ii) perform one or more of encoding the ASK wireless data signals, decoding the ASK wireless data signals, receiving the ASK wireless data signals, or transmitting the ASK wireless data signals; and 
an amplifier, the amplifier including at least one transistor that is configured to receive the driving signal at a gate of the at least one transistor and invert a direct power (DC) input power signal to generate the AC wireless signal at the operating frequency, and 
a damping circuit that is configured to dampen the AC wireless signals during transmission of the ASK wireless data signals, wherein the damping circuit includes at least a damping transistor that is configured to receive, from the transmitter controller, a damping signal for switching the transistor to control damping during transmission of the ASK wireless data signals.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 and 3-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/161246 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application would anticipate the claims of the present application in their current form.  Although only claim 1 is shown below, similar reasons apply for the remaining claims.
Present Application
17/161246
1. A method for operating a wireless power transmission system, the method including: 
providing, by a transmission controller of the wireless power transmission system, a driving signal for driving a transmission antenna of the wireless power transmission system, the driving signal based, at least, on an operating frequency for the wireless power transmission system; 
receiving, by at least one transistor of an amplifier of the wireless power transmission system, the driving signal at a gate of the at least one transistor; 
inverting, by the at least one transistor, a direct current (DC) input power signal to generate AC wireless signals at the operating frequency; 
receiving, at a damping transistor of a damping circuit, a damping signal for switching the damping transistor to one of an active mode or an inactive mode to control signal damping during transmission or receipt of wireless data signals, wherein the wireless data signals are one of on-off-keyed (OOK) in-band data signals or amplitude-shift-keyed (ASK) in- band data signals; and 
selectively damping, by the damping circuit, the AC wireless signals, during transmission of the wireless data signals if the damping signal sets the damping circuit to the active mode.
1. A method for operating a wireless power transmission system, the method including: 
providing, by a transmission controller of the wireless power transmission system, a driving signal for driving a transmission antenna of the wireless power transmission system, the driving signal based, at least, on an operating frequency for the wireless power transmission system; 
receiving, by at least one transistor of an amplifier of the wireless power transmission system, the driving signal at a gate of the at least one transistor; 
inverting, by the at least one transistor, a direct current (DC) input power signal to generate an AC wireless signal at the operating frequency; 
receiving, at a damping transistor of a damping circuit, the damping signals configured for switching the damping transistor to one of an active mode and an inactive mode to control signal damping, wherein the damping signals switch to the active mode periodically; and 
selectively damping, by the damping circuit, the AC wireless signals, during transmission of the wireless data signals if the damping signals set the damping circuit to the active mode. 
5. The method of claim 1, wherein the wireless data signals are one of on-off-keyed (OOK) in-band data signals or amplitude-shift-keyed (ASK) in-band data signals.  



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 and 3-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/161248 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application would anticipate the claims of the present application in their current form.  Although only claim 1 is shown below, similar reasons apply for the remaining claims.
Present Application
17/161248
1. A method for operating a wireless power transmission system, the method including: 
providing, by a transmission controller of the wireless power transmission system, a driving signal for driving a transmission antenna of the wireless power transmission system, the driving signal based, at least, on an operating frequency for the wireless power transmission system; 
receiving, by at least one transistor of an amplifier of the wireless power transmission system, the driving signal at a gate of the at least one transistor; 
inverting, by the at least one transistor, a direct current (DC) input power signal to generate AC wireless signals at the operating frequency; 
receiving, at a damping transistor of a damping circuit, a damping signal for switching the damping transistor to one of an active mode or an inactive mode to control signal damping during transmission or receipt of wireless data signals, wherein the wireless data signals are one of on-off-keyed (OOK) in-band data signals or amplitude-shift-keyed (ASK) in- band data signals; and 
selectively damping, by the damping circuit, the AC wireless signals, during transmission of the wireless data signals if the damping signal sets the damping circuit to the active mode.
1. A wireless power transmission system comprising: 
a transmitter antenna configured to couple with at least one other antenna and transmit alternating current (AC) wireless signals to the at least one antenna, the AC wireless signals including wireless power signals and wireless data signals; 
a transmitter controller that is configured to 
(i) provide a driving signal for driving the transmitter antenna based on an operating frequency for the wireless power transfer system and 
(ii) perform one or more of encoding the wireless data signals, decoding the wireless data signals, receiving the wireless data signals, or transmitting the wireless data signals; 
an amplifier, the amplifier including at least one transistor that is configured to receive the driving signal at a gate of the at least one transistor and invert a direct power (DC) input power signal to generate the AC wireless signal at the operating frequency; and 
a damping circuit configured to dampen the AC wireless signals during transmission of the wireless data signals, wherein the damping circuit includes at least a damping transistor that is configured to receive, from the transmitter controller, a damping signal for switching the transistor to control damping during transmission of the wireless data signals, the damping circuit connected in electrical parallel with the amplifier.
3. The wireless power transmission system of claim 2, wherein the wireless data signals are in-band on-off-keying signals of the wireless power signal.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 8-10, 14 and 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 2013/0099586) in view of Arai et al (US 2005/0118971), and Loftkin (US 6,591,139).
For claim 1, Kato teaches a method for operating a wireless power transmission system (10, Figure 1), the method including: 
providing, by a transmission controller (11, 17) of the wireless power transmission system, a driving signal (output of 11) for driving a transmission antenna (13) of the wireless power transmission system (10), the driving signal based, at least, on an operating frequency for the wireless power transmission system (frequency of the output of 11); 
receiving, by an amplifier (12) of the wireless power transmission system, the driving signal (as understood by examination of Figure 1); 
inverting a direct current (DC) input power signal (although not explicitly shown, the DC power supply inherently required by 12) to generate an AC wireless signal (generated by 13) at the operating frequency ([0027]); 
Kiato teaches in [0137] that “the power transmission device controller 17 calculates power transmission efficiency E1 from the power transmission amount detected by the power transmission amount detecting unit 15, and the power reception amount which is detected by the power reception amount detecting unit 27 and is received via the power transmission device communication unit 18. The power transmission device controller 17 controls the power amplifying unit 12 so as to reduce a power transmission amount Pt and controls the power consumption changing unit 24A so as to reduce power consumption of the load 24 if transmitted power which is not received exceeds a threshold value on the basis of the power transmission efficiency and the power transmission amount.”
Kato fails to distinctly disclose:
receiving, by at least one transistor of an amplifier of the wireless power transmission system, the driving signal at a gate of the at least one transistor; 
inverting, by the at least one transistor, a direct current (DC) input power signal to generate an AC wireless signal at the operating frequency;
receiving, at a damping transistor of a damping circuit, a damping signal for switching the damping transistor to one of an active mode and an inactive mode to control signal damping during transmission or receipt of wireless data signals; and
receiving, at a damping transistor of a damping circuit, damping signals for switching the damping transistor to control signal damping during transmission or receipt of wireless data signals of the AC wireless signal, wherein the wireless data signals are one of on-off keyed (OOK) in-band data signals or amplitude-shift-keyed (ASK) in-band data signals.
Specifically, Kato fails to teach the details of power amplifying unit 12.  It is noted that [0027] teaches that the power amplifying unit 12 is required to amplify the high frequency output of 11 and provide a means to “control starting or stopping of power transmission and the power transmission amount” based on 17 and 18. 
Arai teaches the details of a high frequency amplifier having variable gain (18 of Figure 3, [0007]) based on an input terminal (F2).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to implement the function of “[controlling] starting or stopping of power transmission and the power transmission amount” required by Kato’s 12 using Arai’s amplifier 18 since it relates to a specific-for-broad substitution, i.e., any person having ordinary skill in the art would have easily recognized that the generic requirement for controlling power amplification as taught by Kato suggests that any well-known variable power amplification circuitry can/should be used to implement this generic function. Note the recent Supreme Court holding in KSR v. Teleflex Inc., 82 USPQ2d 1385 (2007) which supports such a finding of obviousness here.
The combination of Kato and Aria as defined above fails to teach:
receiving, at a damping transistor of a damping circuit, damping signals for switching the damping transistor to control signal damping during transmission or receipt of wireless data signals of the AC wireless signal, wherein the wireless data signals are one of on-off keyed (OOK) in-band data signals or amplitude-shift-keyed (ASK) in-band data signals.
Loftin et al (US 6,591,139) teaches (Figure 5) a single transmission antenna (L1) for wireless power transmission and in-band communication using on-off keying (Figure 2B) wherein 
“…the efficient transfer of energy through a primary coil 13a or 13b to an implant coil 22 requires the use of a high Q resonant circuit to couple the two coils…a preferred circuit for coupling energy between a primary coil and an implanted coil will utilize a resonant circuit having a relatively high Q…When a high Q circuit is used to couple energy between a primary coil and an implanted coil, the high Q properties of the circuit make it difficult to perform rapid modulation of the carrier signal. Hence, any data modulation signal that also must pass through the high Q resonant circuit tends to exhibit very slow rise and fall times...A low Q resonant circuit, e.g., a resonant circuit having a Q of four or less, would permit much sharper (faster) rise and fall times of the data signal.
Thus, it is seen that competing design goals are present. On the one hand, a high Q resonant circuit is needed in order to efficiently couple energy into the implant device. On the other hand, a low Q resonant circuit is needed in order to permit a more reliable data transfer into the implant device. The present invention advantageously addresses these competing design goals by providing a modulation amplifier in the external transmitter (used in the external charger 12 or the external control unit 14) that selectively alters the Q of the resonant circuit (which resonant circuit includes the primary coil and the implanted coil) as a function of whether the carrier signal is being modulated with data or not..”
Regarding Figure 5:
“When the bias circuit 54 is turned on, the MOD GATE IN signal modulates the amplitude of the output signal, at node 55, by a prescribed amount, e.g., 20%... When operating as a tuned resonant circuit, it is difficult to modulate the carrier signal with data having sharp rise and fall times without using a high power modulation amplifier. Sharp rise and fall times are needed in order to ensure reliable data transmission. To overcome this difficulty, the present invention advantageously includes an output switch that selectively inserts a resistor R1 in the transmitter output coil circuit in order to de-tune the resonant circuit only during those times when data modulation is needed. Such de-tuning allows sharp rise and fall times in the data modulation without the need for using a high power modulation amplifier. Because data modulation is typically needed for only a small percent of the time that a carrier signal is present, it is thus possible using the present invention to achieve reliable data modulation, transmission and reception without having to use a high power modulation amplifier in the transmitter.”
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the power transmission apparatus as taught by Kato and Arai (which measures power transmission efficiency to vary or stop transmission when efficiency is outside of an operable region but is silent as to the details of inter-device communication) with Loftin’s Figure 5 (which teaches switching between a low Q resonant mode for improved data modulation and a high Q resonant mode for wireless power transmission) in order to use a single transmission antenna for both power transmission and communication.  Furthermore, the particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.
It is noted that Arai’s power amplifier has two pull-down transistors (Q31 and Q30) which attenuate the amplitude of OUT whereas Loftin’s power amplifier 52 only has one (Q1).  Therefore, in the combination of Kato, Arai and Loftin, it is understood that the signal output by 17 which controls starting or stopping of power transmission and the power transmission amount is provided to Arai’s amplifier via the first of the two pull-down transistors and the input signal to Loftin’s Q1 is supplied to the second of the two pull-down transistors.
The combination of Kato, Arai and Loftin teaches a method for operating a wireless power transmission system (10 of Kato’s Figure 1 including Arai’s amplifier 18 implementing Kato’s 12 and Loftin’s 52), the method including: 
providing, by a transmission controller (11 and 17 of Kato wherein 11 is implemented as Loftin’s MUX1, 53, R6, C3 and circuits generating V1 and V2) of the wireless power transmission system, a driving signal (V1 or V2 based on MOD IN) for driving a transmission antenna (13 of Kato) of the wireless power transmission system, the driving signal based, at least, on an operating frequency for the wireless power transmission system (associated with V1 and V2, as understood by the combination of references); 
receiving, by an amplifier (Arai’s 18) of the wireless power transmission system, the driving signal (as understood by the combination of references as defined above);
inverting a direct current (DC) input power signal (Arai’s VDD) to generate an AC wireless signal (Fout) at the operating frequency (as understood by the combination of references); 
receiving, at a damping transistor  (Q2 of Loftin’s Figure 5) of a damping circuit (Q2, RS1, RS2, RS3 R1, T1, U1), a damping signal (HIGH Q) for switching the damping transistor to one of an active mode or an inactive mode to control signal damping during transmission or receipt of wireless data signals (as cited above), wherein the wireless data signals are one of on-off-keyed (OOK) in-band data signals or amplitude-shift-keyed (ASK) in- band data signals (as taught by Loftin as cited above); and 
selectively damping, by the damping circuit, the AC wireless signals, during transmission of the wireless data signals if the damping signal sets the damping circuit to the active mode (as taught by Loftin as cited above).
For claim 3, the combination of Kato, Arai and Loftin teaches the limitations of claim 1 and Loftin further teaches:
determining instructions to switch the damping circuit to the active mode, when transmission or receipt of the wireless data signals begins (via AMP EN*, as understood by examination of Figure 5).
For claim 4, the combination of Kato, Arai and Loftin teaches the limitations of claim 1 and Kato further teaches:
determining if transmission or receipt of the wireless data signals has begun ([0033]-[0035] and as further understood by examination of Loftin’s Figure 5).
For claim 8, the combination of Kato, Arai and Loftin teaches the limitations of claim 4 and Kato further teaches:
determining if the transmission or receipt of the wireless data signals has begun includes monitoring the wireless data signals and, determining that a data start message is detected (successful authentication of a communication partner, [0033]-[0035]).
For claim 9, the combination of Kato, Arai and Loftin teaches the limitations of claim 1 and Loftin further teaches:
determining if transmission or receipt of the wireless data signals has ended (based on AMP EN*), and determining instructions to switch the damping circuit to the inactive mode, when transmission or receipt of the wireless data signals ends (via HIGH Q).
For claim 10, the combination of Kato, Arai and Loftin teaches the limitations of claim 9 and Loftin further teaches:
determining if transmission or receipt of the wireless data signals has ended includes monitoring a length of time that the wireless data signals have remained high (as understood by Figure 2B), and, determining that the length of time meets or exceeds a threshold indicating that the transmission or receipt of the wireless data signals has ended (as understood by Figures 2 and 5).
For claim 14, Kato teaches a wireless power transmission system (10, Figure 1) comprising:
a transmission antenna (13) configured to couple with at least one other antenna (21) and transmit alternating current (AC) wireless signals to the at least one antenna (as understood by examination of Figure 1), the AC wireless signals including wireless power signals (via 12, 13) and wireless data signals (via 18, 28);
an amplifier (12), the amplifier configured to (i) receive a driving signal (output of 11), the driving signal configured to drive the transmission antenna based on an operating frequency for the wireless power transfer system (frequency output by 11) and (ii) invert a direct current (DC) input power signal (although not explicitly shown, the DC power supply inherently required by 12) based on the driving signal (as understood by examination of Figure 1), to generate the AC wireless signal at an operating frequency (as understood by examination of Figure 1), and 
a damping circuit (17) that is configured to dampen the AC wireless signals during transmission of the wireless data signals (communication between 18 and 28); and 
a transmission controller (11, 17, 18) that is configured to (i) provide the driving signals, (ii) generate a damping signal (output of 17 received by 12), and (iii) perform one or more of receiving the wireless data signals or transmitting the wireless data signals (via 18).
Kato fails to distinctly disclose:
the amplifier including at least one transistor that is configured to (i) receive a driving signal at a gate of the at least one transistor, and 
a damping circuit that is configured to dampen the AC wireless signals during transmission of the wireless data signals, wherein the damping circuit includes at least a damping transistor that is configured to receive damping signals for switching the transistor to control damping during transmission of the wireless data signals; and 
a transmission controller that is configured to (i) provide the driving signals to the at least one transistor.
Specifically, Kato fails to teach the details of power amplifying unit 12.  It is noted that [0027] teaches that the power amplifying unit 12 is required to amplify the high frequency output of 11 and provide a means to “control starting or stopping of power transmission and the power transmission amount” based on 17 and 18. 
Arai teaches the details of a high frequency amplifier having variable gain (18 of Figure 3, [0007]) based on an input terminal (F2).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to implement the function of “[controlling] starting or stopping of power transmission and the power transmission amount” required by Kato’s 12 using Arai’s amplifier 18 since it relates to a specific-for-broad substitution, i.e., any person having ordinary skill in the art would have easily recognized that the generic requirement for controlling power amplification as taught by Kato suggests that any well-known variable power amplification circuitry can/should be used to implement this generic function. Note the recent Supreme Court holding in KSR v. Teleflex Inc., 82 USPQ2d 1385 (2007) which supports such a finding of obviousness here.
The combination of Kato and Aria as defined above fails to teach:
receiving, at a damping transistor of a damping circuit, a damping signal for switching the damping transistor to control signal damping during transmission or receipt of wireless data signals in-band of the AC wireless signal, 
wherein the wireless data signals are one of on-off keyed (OOK) in-band data signals or amplitude-shift-keyed (ASK) in-band data signals.
Loftin et al (US 6,591,139) teaches (Figure 5) a single transmission antenna (L1) for wireless power transmission and in-band communication using on-off keying (Figure 2B) wherein 
“…the efficient transfer of energy through a primary coil 13a or 13b to an implant coil 22 requires the use of a high Q resonant circuit to couple the two coils…a preferred circuit for coupling energy between a primary coil and an implanted coil will utilize a resonant circuit having a relatively high Q…When a high Q circuit is used to couple energy between a primary coil and an implanted coil, the high Q properties of the circuit make it difficult to perform rapid modulation of the carrier signal. Hence, any data modulation signal that also must pass through the high Q resonant circuit tends to exhibit very slow rise and fall times...A low Q resonant circuit, e.g., a resonant circuit having a Q of four or less, would permit much sharper (faster) rise and fall times of the data signal.
Thus, it is seen that competing design goals are present. On the one hand, a high Q resonant circuit is needed in order to efficiently couple energy into the implant device. On the other hand, a low Q resonant circuit is needed in order to permit a more reliable data transfer into the implant device. The present invention advantageously addresses these competing design goals by providing a modulation amplifier in the external transmitter (used in the external charger 12 or the external control unit 14) that selectively alters the Q of the resonant circuit (which resonant circuit includes the primary coil and the implanted coil) as a function of whether the carrier signal is being modulated with data or not..”
Regarding Figure 5:
“When the bias circuit 54 is turned on, the MOD GATE IN signal modulates the amplitude of the output signal, at node 55, by a prescribed amount, e.g., 20%... When operating as a tuned resonant circuit, it is difficult to modulate the carrier signal with data having sharp rise and fall times without using a high power modulation amplifier. Sharp rise and fall times are needed in order to ensure reliable data transmission. To overcome this difficulty, the present invention advantageously includes an output switch that selectively inserts a resistor R1 in the transmitter output coil circuit in order to de-tune the resonant circuit only during those times when data modulation is needed. Such de-tuning allows sharp rise and fall times in the data modulation without the need for using a high power modulation amplifier. Because data modulation is typically needed for only a small percent of the time that a carrier signal is present, it is thus possible using the present invention to achieve reliable data modulation, transmission and reception without having to use a high power modulation amplifier in the transmitter.”
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the power transmission apparatus as taught by Kato and Arai (which measures power transmission efficiency to vary or stop transmission when efficiency is outside of an operable region but is silent as to the details of inter-device communication) with Loftin’s Figure 5 (which teaches switching between a low Q resonant mode for improved data modulation and a high Q resonant mode for wireless power transmission) in order to use a single transmission antenna for both power transmission and communication.  Furthermore, the particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.
It is noted that Arai’s power amplifier has two pull-down transistors (Q31 and Q30) which attenuate the amplitude of OUT whereas Loftin’s power amplifier 52 only has one (Q1).  Therefore, in the combination of Kato, Arai and Loftin, it should be understood that the signal output by 17 which controls starting or stopping of power transmission and the power transmission amount is provided to Arai’s amplifier via the first of the two pull-down transistors and the input signal to Loftin’s Q1 is supplied to the second of the two pull-down transistors.
Therefore, the combination of Kato, Arai and Loftin teaches a wireless power transmission system comprising: 
a transmission antenna (13 of Kato) configured to couple with at least one other antenna (21) and transmit alternating current (AC) wireless signals to the at least one other antenna (as understood by Kato’s Figure 1), the AC wireless signals including wireless power signals and wireless data signals (as taught by Loftin), wherein the wireless data signals are one of on-off-keyed (OOK) in-band data signals or amplitude-shift-keyed (ASK) in- band data signals (Figure 2B of Loftin); 
an amplifier (12 of Kato, implemented using Arai’s 18 as defined above), the amplifier including at least one transistor (Q30 and Q31 of Arai) that is configured to (i) receive a driving signal at a gate of the at least one transistor (signal at the gate of Loftin’s Q1), the driving signal configured to drive the transmission antenna based on an operating frequency for the wireless power transmission system (based on V1 and V2) and (ii) invert a direct current (DC) input power signal (Vdd of Arai) based on the driving signal, to generate the AC wireless signals at an operating frequency (as understood by the combination of references), and 
a damping circuit (Q2, RS1, RS2, RS3 R1, T1, U1) that is configured to dampen the AC wireless signals during transmission of the wireless data signals (as taught by Loftin as cited above), wherein the damping circuit includes at least a damping transistor (Q2, RS1-RS3) that is configured to receive a damping signal (HIGH Q at Q2) for switching the damping transistor to one of an active mode or an inactive mode to control signal damping during transmission or receipt of the wireless data signals (as understood by examination of Loftin’s Figure 5); and 
a transmission controller (11 and 17 of Kato wherein 11 is implemented as Loftin’s MUX1, 53, R6, C3 and circuits generating V1 and V2; and the circuit not shown by Loftin that generates HIGH Q) that is configured to (i) provide the driving signal to the at least one transistor (as understood by the combination of references), (ii) generate the damping signal by determining when the wireless data signals are transmitted and generating instructions to operate the damping circuit in the active mode when the wireless data signals are transmitted ([0033]-[0035] of Kato and as understood by the aforementioned citations of Loftin), and (iii) perform one or more of transmitting the wireless data signals (as understood by the combination of references).
For claim 17, the combination of Kato, Arai and Loftin teaches the limitations of claim 14 and Loftin further teaches:
the damping circuit further includes a damping resistor (R1) that is in electrical series with the damping transistor (RS1-RS3) and is configured for dissipating at least some power from the wireless power signals (as understood by examination of Figure 5).
For claim 18, the combination of Kato, Arai and Loftin teaches the limitations of claim 14 and Loftin further teaches:
the damping circuit further includes a damping capacitor (C4-C7) that is in electrical series with, at least, the damping transistor (as understood by examination of Figure 5).
For claim 20, Kato teaches non-transitory, machine-readable medium storing instructions ([0031], via Figure 1) comprising:
determine a driving signal (output of 11) for driving a transmitter antenna (13) of a wireless power transmission system (10), the driving signal based, at least, on an operating frequency for the wireless power transmission system (based on 11); 
provide the driving signal to an amplifier of the wireless power transmission system (12); 
Kato fails to distinctly disclose:
provide the driving signal to at least one transistor of an amplifier of the wireless power transmission system at a gate of the at least one transistor; 
determine a damping signal for a damping transistor of a damping circuit, the damping signal configured to switch the damping transistor to one of an active mode or an inactive mode to control signal damping during transmission or receipt of wireless data signals, the wireless data signals encoded in-band of AC wireless power signals, the AC wireless power signals generated based on the driving signal, wherein the wireless data signals are one of on-off-keyed (OOK) in-band data signals or amplitude-shift-keyed (ASK) in-band data signals; and 
provide the damping signal to the damping circuit, the damping signal instructing the damping circuit to selectively damp the AC wireless signals based, at least in part, on wireless data signals that are in-band of the AC wireless signals.
Specifically, Kato fails to teach the details of power amplifying unit 12.  It is noted that [0027] teaches that the power amplifying unit 12 is required to amplify the high frequency output of 11 and provide a means to “control starting or stopping of power transmission and the power transmission amount” based on 17 and 18. 
Arai teaches the details of a high frequency amplifier having variable gain (18 of Figure 3, [0007]) based on an input terminal (F2).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to implement the function of “[controlling] starting or stopping of power transmission and the power transmission amount” required by Kato’s 12 using Arai’s amplifier 18 since it relates to a specific-for-broad substitution, i.e., any person having ordinary skill in the art would have easily recognized that the generic requirement for controlling power amplification as taught by Kato suggests that any well-known variable power amplification circuitry can/should be used to implement this generic function. Note the recent Supreme Court holding in KSR v. Teleflex Inc., 82 USPQ2d 1385 (2007) which supports such a finding of obviousness here.
The combination of Kato and Aria as defined above fails to teach:
receiving, at a damping transistor of a damping circuit, damping signals for switching the damping transistor to control signal damping during transmission or receipt of wireless data signals of the AC wireless signal, wherein the wireless data signals are one of on-off keyed (OOK) in-band data signals or amplitude-shift-keyed (ASK) in-band data signals.
Loftin et al (US 6,591,139) teaches (Figure 5) a single transmission antenna (L1) for wireless power transmission and in-band communication using on-off keying (Figure 2B) wherein 
“…the efficient transfer of energy through a primary coil 13a or 13b to an implant coil 22 requires the use of a high Q resonant circuit to couple the two coils…a preferred circuit for coupling energy between a primary coil and an implanted coil will utilize a resonant circuit having a relatively high Q…When a high Q circuit is used to couple energy between a primary coil and an implanted coil, the high Q properties of the circuit make it difficult to perform rapid modulation of the carrier signal. Hence, any data modulation signal that also must pass through the high Q resonant circuit tends to exhibit very slow rise and fall times...A low Q resonant circuit, e.g., a resonant circuit having a Q of four or less, would permit much sharper (faster) rise and fall times of the data signal.
Thus, it is seen that competing design goals are present. On the one hand, a high Q resonant circuit is needed in order to efficiently couple energy into the implant device. On the other hand, a low Q resonant circuit is needed in order to permit a more reliable data transfer into the implant device. The present invention advantageously addresses these competing design goals by providing a modulation amplifier in the external transmitter (used in the external charger 12 or the external control unit 14) that selectively alters the Q of the resonant circuit (which resonant circuit includes the primary coil and the implanted coil) as a function of whether the carrier signal is being modulated with data or not..”
Regarding Figure 5:
“When the bias circuit 54 is turned on, the MOD GATE IN signal modulates the amplitude of the output signal, at node 55, by a prescribed amount, e.g., 20%... When operating as a tuned resonant circuit, it is difficult to modulate the carrier signal with data having sharp rise and fall times without using a high power modulation amplifier. Sharp rise and fall times are needed in order to ensure reliable data transmission. To overcome this difficulty, the present invention advantageously includes an output switch that selectively inserts a resistor R1 in the transmitter output coil circuit in order to de-tune the resonant circuit only during those times when data modulation is needed. Such de-tuning allows sharp rise and fall times in the data modulation without the need for using a high power modulation amplifier. Because data modulation is typically needed for only a small percent of the time that a carrier signal is present, it is thus possible using the present invention to achieve reliable data modulation, transmission and reception without having to use a high power modulation amplifier in the transmitter.”
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the power transmission apparatus as taught by Kato and Arai (which measures power transmission efficiency to vary or stop transmission when efficiency is outside of an operable region but is silent as to the details of inter-device communication) with Loftin’s Figure 5 (which teaches switching between a low Q resonant mode for improved data modulation and a high Q resonant mode for wireless power transmission) in order to use a single transmission antenna for both power transmission and communication.  Furthermore, the particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.
It is noted that Arai’s power amplifier has two pull-down transistors (Q31 and Q30) which attenuate the amplitude of OUT whereas Loftin’s power amplifier 52 only has one (Q1).  Therefore, in the combination of Kato, Arai and Loftin, it is understood that the signal output by 17 which controls starting or stopping of power transmission and the power transmission amount is provided to Arai’s amplifier via the first of the two pull-down transistors and the input signal to Loftin’s Q1 is supplied to the second of the two pull-down transistors.
The combination of Kato, Arai and Loftin teaches:
determine a driving signal (V1 or V2 based on MOD IN, Loftin) for driving a transmitter antenna of a wireless power transmission system (13 of Kato), the driving signal based, at least, on an operating frequency for the wireless power transmission system (as understood by the combination of references); 
provide the driving signal to at least one transistor of an amplifier of the wireless power transmission system at a gate of the at least one transistor (within Arai’s 18); 
determine a damping signal (HIGH Q) for a damping transistor (Q2 of Loftin’s Figure 5) of a damping circuit (Q2, RS1, RS2, RS3 R1, T1, U1), the damping signal configured to switch the damping transistor to one of an active mode or an inactive mode to control signal damping during transmission or receipt of wireless data signals (as cited above), the wireless data signals encoded in-band of AC wireless power signals (as cited above), the AC wireless power signals generated based on the driving signal (as understood by the combination of references), wherein the wireless data signals are one of on-off-keyed (OOK) in-band data signals or amplitude-shift-keyed (ASK) in-band data signals (Figure 2B of Loftin); and 
provide the damping signal to the damping circuit (as understood by the combination of references), the damping signal instructing the damping circuit to selectively damp the AC wireless signals based, at least in part, on wireless data signals that are in-band of the AC wireless signals (as taught by Loftin as cited above).
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato, Arai, Loftin and Gagne et al (US 2013/0321055).
For claim 19, the combination of Kato, Arai and Loftin teaches the limitations of claim 14 but fails to teach a diode as claimed.
However, Gagne teaches the use of a Zener diode (Z2) between an output terminal and a ground terminal to protect any devices connected to the output terminal  ([0041]).  
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to connect a Zener diode between Arai’s Fout and GND in order to protect in the event of an overshoot condition ([0041]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070. The examiner can normally be reached M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Yousseff can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C PUENTES/Primary Examiner, Art Unit 2849